11TH COURT OF APPEALS
                                         EASTLAND, TEXAS
                                            JUDGMENT


In the interest of J.M., S.M., A.M.,                        * From the County Court
and Z.M., children,                                           at Law of Nolan County,
                                                              Trial Court No. CC-6358.

No. 11-13-00037-CV                                          * February 28, 2013

                                                            * Per Curiam Memorandum Opinion
                                                              (Panel consists of: Wright, C.J.,
                                                              McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that the appeal should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.